Tin Juez PbesideNte Se. Hernández,
emitió la opinión del tribunal.
La única cuestión legal sometida a nuestra consideración en el presente caso es la de si la acción que ejercita Andrea Noble para obtener el reconocimiento de hija natural del difunto Bamón Pérez Villamil, con los beneficios consiguien-tes, está prescrita, como así lo estableció la Corte de Distrito de San Juan, Sección Ia., en la sentencia de 15 de agosto del corriente año, al desestimar la demanda con las costas a cargo de la demandante, que ha interpuesto contra ella recurso de apelación.
De las alegaciones de la demanda que fué archivada en 13 de abril del año en curso, resulta que la demandante nació el 30 de noviembre del año 1864 y que Bamón Pérez Villamil, causante de la sucesión demandada, falleció el 15 de abril del año próximo pasado.
El reconocimiento pretendido por Andrea Boble debe re-gularse por el artículo 199 del Código Civil Bevisado, según el cual la acción para reclamar su filiación dura hasta dos años después de ser el hijo mayor de edad. Y en apoyo de nuestra afirmación nos referimos a la doctrina que estableció *931esta corte-al decidir en 22 de mayo último, el caso de Isabel de Jesús y. Sucesión de Ramón Pérez Villamil, también sobre filiación, y bajo las mismas condiciones qne el presente.
Habiendo nacido Andrea Roble en 30 de noviembre de 1864, y no habiendo ejercitado la acción de filiación basta el 13 de abril del corriente año, en qne archivó sn demanda, es claro qne en esa líltima fecha sn acción había cadneado ya o se había extinguido por el transcurso del término qne señala el artículo citado.
Alega la parte apelante en apoyo de su recurso, que el artículo 199 del Código Civil Revisado no puede ser aplicable a Andrea Roble que ya era mayor de edad cuando comenzó a regir dicho código, el cual por tanto, no podía despojarla de un derecho adquirido a la sombra de la legislación anterior, por la cual y por la ley número 73 aprobada en 9 de marzo de 1911, es que debe gobernarse el presente caso, según afirma la demandante.
Ciertamente que el artículo 137 del Código Civil Español - establecía que las acciones para el reconocimiento de los hijos naturales sólo podrán ejercitarse en vida de los presuntos padres, salvas las excepciones que el mismo artículo establece y que ese precepto fué restablecido por la ley de 9 de marzo de 1911, con la modificación de' que. tales acciones podrán ejercitarse no sólo en vida de los presuntos padres, sino también un año después de su muerte. Pero esos preceptos legales no cobijan o amparan a Andrea Roble que no ejercitó su acción cuando regía el Código Civil antiguo, y que por no haberlo hecho así, quedó sometida al Código Civil Revi-sado en cuanto a la duración de su acción, según la regla cuarta de las disposiciones transitorias para la aplicación de dicho Código, habiéndose por tanto extinguido el derecho que pudiera asistirla, por falta de diligencia y actividad en su ejercicio según el artículo 1840 del mismo cuerpo legal.
La ley de 9 de marzo de 1911 no es aplicable al presente caso, porque en esa fecha había caducado ya la acción de *932filiación, con arreglo al artículo 199 del Código Civil Revi-sado, y aquella ley no pnede dar vida a un derecho ya muerto. Así lo dijimos al resolver el caso ya citado de Isabel de Jesús v. Sucesión de Ramón Pérez Villamil, sobre filiación. Repro-ducimos y ratificamos toda la doctrina legal allí establecida.
Por las razones expuestas es de confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.